Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s motion to suppress statements to the police because they were preceded by Miranda warnings (see, Miranda v Arizona, 384 US 436) and defendant was not subject to continuous interrogation to render the warnings ineffective (see, People v Shipman, 156 AD2d 494; People v Scruggs, 138 AD2d 646; People v Glover, 58 AD2d 814, 815; cf., People v Bethea, 67 NY2d 364; People v Chappie, 38 NY2d 112). There was a definite and pronounced break in the interrogation of the defendant (see, People v McIntyre, 138 AD2d 634, 637, lv denied 72 NY2d 959; People v Miller, 137 AD2d 626). Defendant did not make any incriminating statements during the unwarned interrogation and was questioned by a different police officer after the break in the interrogation. Moreover, during the entire interrogation defendant was never threatened, deceived or abused in any way. Defendant’s claims regarding the court’s charge lack merit. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.—burglary, first degree.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.